NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 _______________

                                      No. 18-2115
                                    _______________

                       ELIO RUBEL SALGUERO-GALDAMEZ,
                                              Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA,
                                            Respondent
                            _______________

                        On Petition for Review of a Decision of the
                           United States Department of Justice
                             Board of Immigration Appeals
                               (Agency No. A206-010-468)
                        Immigration Judge: Charles M. Honeyman
                                    _______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                 on January 22, 2019

Before: CHAGARES and BIBAS, Circuit Judges, and SÁNCHEZ,* Chief District Judge

                                (Filed: February 13, 2019)
                                    _______________

                                       OPINION**
                                    _______________




   *
    The Honorable Juan R. Sánchez, Chief District Judge of the United States District
Court for the Eastern District of Pennsylvania, sitting by designation.
   **
      This disposition is not an opinion of the full Court and under I.O.P. 5.7 is not bind-
ing precedent.
BIBAS, Circuit Judge.

   Aliens may try to reopen their removal proceedings. But there is a time limit, and Elio

Salguero-Galdamez missed it. So he must identify an exception to the time limit. He in-

vokes only one: that the conditions in his home country have changed since his prior pro-

ceeding. But he offers no evidence of this. And while Salguero-Galdamez challenges the

Board of Immigration Appeals’ refusal to exercise its discretion to reopen sua sponte, we

lack jurisdiction over that decision. So we will deny this petition in part and dismiss it in

part.

   Salguero-Galdamez is a citizen of Guatemala and concedes that he is removable. To

prevent his removal, he applied for asylum, withholding of removal, and relief under the

Convention Against Torture. He claimed that he feared persecution because he is young

and he and his family own property. But an immigration judge denied that application, and

the Board affirmed.

    Yet Salguero-Galdamez was not removed right away. More than a year later, he moved

to reopen the proceedings based on changed circumstances: he has now “disclos[ed] that

he is a homosexual and fear[s] . . . returning to” Guatemala because he has come out. AR

17. But the Board denied his motion as untimely. And it declined to exercise its discretion

to reopen sua sponte.

   So Salguero-Galdamez petitioned for review of those decisions. To the extent that we

have jurisdiction, we review for abuse of discretion. Guo v. Ashcroft, 386 F.3d 556, 562

(3d Cir. 2004).




                                             2
    Motions to reopen are disfavored. Id. at 561. As a rule, an alien may file only one such

motion and must do so within ninety days of the Board’s decision. 8 U.S.C.

§ 1229a(c)(7)(A) & (c)(7)(C)(i). Salguero-Galdamez filed his motion more than a year too

late.

    But this time limit has a few exceptions. Salguero-Galdamez gestures at only one: that

the conditions in Guatemala have materially changed since his prior proceeding. Id.

§ 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii). He bears the burden of proof on this ex-

ception. Pllumi v. Att’y Gen., 642 F.3d 155, 161 (3d Cir. 2011). He has not met that burden.

    Salguero-Galdamez offers no evidence that conditions in Guatemala have grown worse

for him. While he claims that he came out only recently, that does not show a change in

Guatemala. See Khan v. Att’y Gen., 691 F.3d 488, 497-98 (3d Cir. 2012). We are conscious

that this process may have been difficult for him. But he has to show that country conditions

have changed. He has not. So the time limit applies, and his motion is time-barred.

    Salguero-Galdamez raises one last claim: that the Board should have reopened his pro-

ceeding sua sponte. But the Board’s discretion to do so is typically unfettered, so as a rule

we lack jurisdiction over it. Sang Goo Park v. Att’y Gen., 846 F.3d 645, 651 (3d Cir. 2017).

To be sure, we would retain jurisdiction if the Board relied on an incorrect legal premise

or limited its discretion by a rule or a settled course of adjudication. Id. at 651-53. But

Salguero-Galdamez points to none of these grounds, and we see no support for them. So

we lack jurisdiction. We will thus deny the petition in part and dismiss it in part.




                                              3